DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 09/23/2022.  Claims 1-20 are pending, with claims 17-20 withdrawn from consideration.  Claims 1-16 are examined below.  The earliest effective filing date of the present application is 11/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings are objected to based on the following deficiencies.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because each and every claimed limitation is not shown in the drawings.  For instance, the examiner has been unable to find “eliminating, at the computing device of the first party, a first subset of the set of records to be queried based on the threshold value related to the corresponding value fields in the set of records.”  This is an example of what is not shown in the Drawings.  Applicant must illustrate each and every limitation in the drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The examiner notes that a new drawing was filed on 09/19/2022.  This Drawing is accepted and entered.  However, this only illustrates the issue of accessibility and inaccessibility.  See above.  The examiner notes that Applicant should review each and every claimed limitation and add drawing(s) for each and every claimed limitation as required by the MPEP 608.02(d) and 37 CFR 1.83(a).  No new matter should be entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claim 9) recites the limitation “a data set for querying a set of records” in line 3, and then further recites “a first subset of the set of records to be queried” and “a second subset of the set of records to be queried” in lines 13-14.  First, the examiner finds that there is a lack of antecedent basis for “the set of records to be queried” as Applicant no way recites “a set of records to be queried”, or any indication of a time limitation relating to when the querying is performed or not performed.  Prior to this, Applicant simply recites “a data set for querying a set of records.”  See claim 1, line 3.  This does not indicate any sort of timely feature as to when the querying is performed, or when it has not been performed.  This renders the claims indefinite as the scope of the claims are not ascertainable to the examiner.  Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0204173 to Painter et al. (“Painter”) in view of U.S. Pat. No. 9,985,933 to Entefy Inc. (“Entefy”).

With regard to claims 1 and 9, Painter discloses the claimed method of providing search results, the method comprising: 
 	receiving, at a computing device of a first party and from a client device associated with a second party, a data set (see e.g. [0005], [0114-115]) for querying a set of records (see e.g. [0006]; [0116] where first the system identifies/receives a data set of “eligible inventory items for a consumer, . . . .”), wherein the data set is constructed based on a set of rules established by the second party (see [0116] “the data processing system identifies a set of eligible inventory items for a consumer based on the consumer's affordability score, the periodic payment (e.g., monthly payment) for each inventory item and other factors, such as geography or other factors. In one embodiment, the data processing system identifies the eligible inventory items as those items having a monthly payment that is less than the consumer's affordability score.”),  a threshold value related to corresponding value fields in the set of records (see e.g. [0057] Thus rule can be established to filter out vehicles of greater than 4 model years old or other age limit. As another example, a filtering rule may filter out vehicles based on a maximum mileage threshold, for example, 30,000, 50,000 or other mileage. Different age and mileage caps may be set for different vehicles depending on, for example, the reliability of the vehicle year/make/model, remaining warranty or other factors.; [0059]; [0070] In another embodiment, the vehicle year/make/model/trim, odometer reading can be input into a pricing model (discussed below) to determine a current value (0 term) based on the pricing model to determine a model-based current value. Rules can implemented to filter out vehicles that are not within thresholds (percentage or dollar value) of the model-based current price.); 
 	eliminating, at the computing device of the first party, a first subset of the set of records to be queried based on the threshold value related to corresponding value fields in the set of records (see e.g. [0057] Thus rule can be established to filter out vehicles of greater than 4 model years old or other age [(i.e. threshold value)] limit. As another example, a filtering rule may filter out vehicles based on a maximum mileage threshold, for example, 30,000, 50,000 or other mileage. Different age and mileage caps may be set for different vehicles depending on, for example, the reliability of the vehicle year/make/model, remaining warranty or other factors. (emphasis added); [0059]; [0070] In another embodiment, the vehicle year/make/model/trim, odometer reading can be input into a pricing model (discussed below) to determine a current value (0 term) based on the pricing model to determine a model-based current value. Rules can implemented to filter out vehicles that are not within thresholds (percentage or dollar value) of the model-based current price. (emphasis added)); 
 	searching, at the computing device of the first party, a second subset of the set of records to be queried to provide a set of search results, wherein the second subset of records is a remainder of the set of records when the first subset has been eliminated (see e.g. [0023] where the filtered out subsets of data are not searched, as the computer system “reduces the large number of vehicles that a consumer must typically search through to vehicles that are [within their filtered parameters].”); and 
 	transmitting, from the computing device of the first party to the second party, at least a portion of the set of search results (see e.g. Fig. 5, [1608]).  
 	Further, the examiner refers Applicant to MPEP 2144.04(VI) REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, (C) REARRANGEMENT OF PARTS, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	Painter does not explicitly disclose where a first portion of the set of rules is inaccessible to the receiving party.  However, sending a message where some of the data is accessible and another portion is inaccessible is a common form of sending data.  This has been done in several applications.  Entefy teaches at e.g. abstract, Fig. 3 that it would have been obvious to one of ordinary skill in the messaging art to include the ability to have a portion of a message accessible to a receiver, and another portion inaccessible to the receiver, where this is performed so that the sender can control and customize what each recipient can view in each of the various messages being sent, thereby allowing for customized privacy and security.  See Entefy.  Therefore, it would have been obvious to one of ordinary skill in the messaging art at the time of filing to modify Painter with the ability to send a message where a portion is accessible and another portion inaccessible, as taught by Entefy, where this is performed so that the sender can control and customize what each recipient can view in each of the various messages being sent, thereby allowing for customized privacy and security.  See Entefy. 

With regard to claims 2 and 10, Painter further discloses where eliminating the first subset of a set of records comprises removing one or more branches of a tree structure from the set of records to be queried (see e.g. [0007] where filtering is performed based on year/make/model/trim, where each of these packages are considered to be their branch of the tree of data, as they can be filtering out by removing that data from the tree).  

With regard to claims 3 and 11, Painter further discloses where transmitting the at least a portion of the set of search results to the second party comprises transmitting a number of results falling within a pre-determined range (see e.g. Fig. 6C).  

With regard to claims 4 and 12, Painter further discloses where transmitting the at least a portion of the set of search results to the second party comprises transmitting all records in the remaining set of records responsive to a number of records in the remaining set of records being below a minimum results value as a result of the eliminating the first subset of the set of records (see e.g. Fig. 6C).  

With regard to claims 5 and 13, Painter further discloses where receiving the data set for querying a set of records comprises receiving the data set constructed based on a set of credit rules established by the second party (see e.g. [0076], [0098], [0099], [0106]).  

With regard to claims 6 and 14, Painter further discloses where transmitting the at least a portion of the set of search results to the second party comprises sorting the set of search results based at least in part on the second portion of the set of rules accessible by the first party (see e.g. [0006] [0023]).  

With regard to claims 7 and 15, Painter further discloses where receiving the data set for querying a set of records comprises receiving one or more fields of data associated with an automobile purchase (see e.g. Fig. 6C).   

With regard to claims 8 and 16, Painter further discloses where receiving the data set for querying a set of records comprises receiving at least one of indication of book value, purchase price, taxable title license amount, annual percentage rate of loan, loan term, monthly payment value, Vehicle Identification Atty. Dkt. No. 4375.1630000Client Ref. P7760-US23Number, dealer identifier, dealer name, latitude, longitude, city, state, zip code, make (see [0043] indication of make, model, etc.), model, vehicle year, stock number, trim style, body style, exterior color, interior color, vehicle use condition, drive type, engine configuration, engine capacity, engine power, transmission type, estimated city fuel consumption, estimated highway fuel consumption, and fuel type.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
The examiner has withdrawn the previously-made rejections under 35 USC 112. 
Applicant argues:

    PNG
    media_image1.png
    506
    840
    media_image1.png
    Greyscale

Initially, the examiner refers Applicant to the indefiniteness rejection above.  Next, Painter does teach these limitation.  The examiner refers Applicant to the 103 rejection above.  Further, the examiner refers Applicant to MPEP 2144.04(VI) REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, (C) REARRANGEMENT OF PARTS, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687